NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted May 17, 2019*
                                 Decided May 17, 2019

                                         Before

                         MICHAEL S. KANNE, Circuit Judge

                         AMY C. BARRETT, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

No. 18‐3090

DOLEN GLENN,                                      Appeal from the United States District
    Petitioner‐Appellant,                         Court for the Southern District of Indiana,
                                                  Terre Haute Division.

      v.                                          No. 2:17‐cv‐00576‐JMS‐MJD

RICHARD BROWN,                                    Jane Magnus‐Stinson,
     Respondent‐Appellee.                         Chief Judge.

                                       ORDER

       Dolen Glenn, an Indiana prisoner, has petitioned for a writ of habeas corpus
under 28 U.S.C. § 2254, seeking restoration of good‐time credits that he lost for
possessing prohibited materials. He primarily argues that the prison denied him due
process by limiting the presentation of his defense that, because the materials arrived
through the prison’s mailroom, his possession of them was permissible. The district
court denied the petition. Because Glenn’s “defense” is legally insufficient, we affirm.


      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 18‐3090                                                                         Page 2



       In June 2017, several books with suspected pedophilic content were confiscated
from Glenn’s cell at Wabash Valley Correctional Facility in Carlisle, Indiana. At least
one book—which Glenn says he received through the prison’s mail system—includes
writings by boys as young as ten years old recounting their sexual encounters with
adult men. Indiana bars inmates from possessing written materials describing child
molestation or exploitation. See IND. DEP’T OF CORR., OFFENDER CORRESPONDENCE,
No. 02–01–103, § XIX(H), at 22 (Sept. 2015), available at www.in.gov/idoc/3265.htm (last
visited May 8, 2019). Consequently, a prison official charged Glenn with possessing
prohibited materials.

       Discipline came next. Glenn wanted to defend himself by arguing that the books
were not prohibited because they had passed through the prison’s mailroom, which is
supposed to screen incoming materials. However, before his disciplinary hearing, the
hearing board denied Glenn’s request to present testimony from the books’ distributor
and publisher “for proof [that the] books came into [the] facility by mail.” It also denied
his request to cross‐examine the mailroom worker who had written that, to her
knowledge, the confiscated books had not arrived through the mail. The evidence
considered at the hearing consisted of the investigation and conduct reports; letters and
an invoice from the distributor; confiscated‐property notices; excerpts from the prison’s
policy manuals and one of the books; photographs of the book covers; and witness
statements. Based on this evidence, the hearing officer found Glenn guilty of possessing
offensive materials and sanctioned him with a written reprimand, a 30‐day loss of
phone privileges, and a 90‐day loss of earned good‐time credits. Glenn’s administrative
appeals were denied, leading to this petition for writ of habeas corpus. In denying the
petition, the district court explained that just because a prohibited item “passed or
slipped through mailroom screening procedures … does not mean that [Glenn’s]
possession of it was authorized.”

      On appeal, Glenn primarily argues that the hearing officer violated due process
by denying him the opportunity to present “exculpatory” evidence proving that he
obtained the books through the prison’s mail system. Glenn asserts that mailroom staff
must have inspected and “approved” the books upon arrival at the facility. Therefore,
he concludes, he believed in “good faith” that he was authorized to possess the books.

      No violation of due process occurred. Prison rules prohibit possession of offensive
materials, regardless of how an inmate obtains them. We have rejected as a defense to a
possession charge the presence of prohibited writings in a book in the prison library; for
No. 18‐3090                                                                            Page 3

“prison librarians cannot be required to read every word of every book to which
inmates might have access to make sure the book contains no incendiary material.”
Toston v. Thurmer, 689 F.3d 828, 829–30 (7th Cir. 2012). The same logic applies to the
prison’s mailroom, which handles an even greater volume of written materials coming
in and out of the facility. Because the evidence that Glenn sought to present is
irrelevant, its exclusion at the disciplinary hearing did not offend due process. See Wolff
v. McDonnell, 418 U.S. 539, 566 (1974); Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016).

        Glenn also contends that due process entitled him to present the distributor’s
“exculpatory” testimony that the confiscated books are not offensive and “do not …
pose a threat to maintaining good order in prison.” For support, he cites to Brady v.
Maryland, 373 U.S. 83 (1963), which requires a prison to disclose, before a disciplinary
hearing, any material, exculpatory evidence in its possession. See Jones v. Cross, 637 F.3d
841, 847 (7th Cir. 2011). Glenn’s argument is flawed in three respects. First, the prison
did not possess the testimony that Glenn wanted to present, so Brady did not require its
disclosure. Second, the distributor’s belief that the prison should allow its books in the
facility is not material to whether Glenn violated an established prison policy
prohibiting them. Third, and in any event, Glenn did not present evidence of the
distributor’s belief to the district court, so that court had no reason to conclude that the
prison had prevented a potentially valid defense. Thus, excluding this evidence
offended neither Brady, see id., nor due process. See Ellison, 820 F.3d at 274.

       To the extent that Glenn challenges the sufficiency of the evidence supporting the
hearing officer’s decision, this argument also fails. Glenn admitted that the confiscated
books were his, and the book excerpt submitted into evidence (describing sexual
encounters between young boys and adult men) falls within the prison policy’s
prohibition of materials describing child molestation. The hearing officer’s conclusion
that Glenn possessed offensive materials therefore is supported by “some evidence.”
See Superintendent v. Hill, 472 U.S. 445, 454 (1985).

       We have considered Glenn’s other arguments, and none has merit.

                                                                                 AFFIRMED